Title: To George Washington from Robert Ballard, 1 January 1789
From: Ballard, Robert
To: Washington, George



Sir,
Baltimore January 1st 1789

I flatter myself the period is not far distant when we shall see the new Government in motion, and your Excellency elected President of the United States by the unanimous Voice of their grateful Citizens. I entreat your forgiveness in thus early soliciting

an appointment under the new Constitution. I have been urged to the measure by a sad reverse of Fortune, and emboldened by the Idea of your disposition, to relieve the sufferings of the unfortunate soldier.
My Attachment and Love for my Country have been uniformly ardent and sincere, and though I presume not to claim equal distinction with many other Officers who had the Honor of serving under your Excellency’s Command, yet I humbly hope even my services will not be wholly forgotten. Early in the late glorious Struggle for Peace, Liberty and Safety, sacraficing as well pecuniary as other Considerations, I steppd forth a Volenteer to oppose the Depredations of Lord Dunmore, near Williamsburg; after which I received an appointment to command a Company in the First Regiment raised in Virginia, which I speedily recruited and marched to Camp—resigning at the same time the Clerkship of Mecklenburg County, a lucrative place which I purchased of John Tabb Esqr. the then Clerk after serving five years.
During the infatuation which generally prevailed in this Town for purchasing Lots, I was unfortunately drawn in to speculate to my distruction, and by one ill-fated step, I lost all I had acquired, which hath left me, with a Wife and a number of small Children, destitute of the means of a comfortable support. Thus circumstanced, Sir, if I might venture to name the Office I should prefer, I would solicit the Clerkship of the Federal Court, as I flatter myself my past Experience would enable me to discharge its Duties with propriety. If I should be so fortunate as to meet your Excellency’s Patronage on this occasion, I shall consider it the happiest Event of my Life, and my Children may live to thank their generous Benefactor. I fear your Excellency will think me premature in thus early addressing you on this subject—but I trust my necesstous situation will plead my excuse.
I will no further obtrude on your Excellency’s Time than to add the anxious hope that my true Federal Principles will have some Influence with the Friends of the Federal Constitution, and that I am with the greatest Deference Your Excellency’s Most Obet hum. Servt

Robert Ballard

